      Case 3:19-cv-02103-ACA-HNJ Document 17 Filed 06/17/20 Page 1 of 2                    FILED
                                                                                  2020 Jun-17 AM 08:43
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHWESTERN DIVISION

TERRELL ROLAND,                             )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 3:19-cv-02103-ACA-HNJ
                                            )
TONEY, Warden, et al.,                      )
                                            )
       Respondents.                         )

                              MEMORANDUM OPINION

      This is an action for a writ of habeas corpus filed by petitioner Terrell Roland,

pro se, on or about December 26, 2019. (Docs. 1, 5). Mr. Roland challenges his

2008 convictions for murder and second degree assault in the Circuit Court of

Colbert County, Alabama. (Id.). On May 11, 2020, the magistrate judge to whom

the case was referred entered a report and recommendation pursuant to

28 U.S.C. § 636(b), recommending that habeas relief be denied. (Doc. 15). The

magistrate judge notified Mr. Roland of his right to file objections to the report and

recommendation within fourteen (14) days. (Id.).

      Rather than file objections, Mr. Roland re-dated and re-filed his response to

respondents’ answer, which the Clerk docketed as objections. (Doc. 16). Even so

construed, nothing in the petitioner’s response provides a basis to toll the statutory
      Case 3:19-cv-02103-ACA-HNJ Document 17 Filed 06/17/20 Page 2 of 2




time limitations for filing a habeas petition. Thus, the petition is due to be dismissed

as time-barred.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

is of the opinion that the magistrate judge’s findings are due to be and are hereby

ADOPTED and his recommendation is ACCEPTED. Accordingly, the petition for

writ of habeas corpus is due to be DENIED and DISMISSED WITHOUT

PREJUDICE.

      Further, because the petition does not present issues that are debatable among

jurists of reason, a certificate of appealability is also due to be DENIED. See 28

U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules

Governing § 2254 Proceedings. A separate Final Order will be entered.

      DONE and ORDERED this June 17, 2020.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                           2
